UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6148



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CYRUS JONATHAN GEORGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CR-90-78)


Submitted:   April 28, 1998                 Decided:   June 23, 1998


Before WILKINS and WILLIAMS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cyrus Jonathan George, Appellant Pro Se. William David Wilmoth,
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s orders denying his

petition for a writ of audita querela and denying his motion to

suspend judgment. See United States v. George, No. CR-90-78 (N.D.W.

Va. Jan. 13 & 20, 1998). A writ of audita querela is available

where there is a legal objection to a conviction that cannot be ad-

dressed pursuant to other post conviction remedies. See United

States v. Holder, 936 F.2d 1, 2-5 (1st Cir. 1991). Because Appel-

lant’s claims can be addressed under 28 U.S.C.A. §§ 2244(b)(3)(A),

2255 (West 1994 & Supp. 1998), we find that the district court did

not err in denying Appellant’s requested relief. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2